Case 18-12012-LSS Doc 1014-1 Filed 09/11/20 Pageiof5

EXHIBIT A

Proposed Revised Order

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-1 Filed 09/11/20 Page 2of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited | Case No.: 18-12012 (LSS)
liability company, et al.',.
(Jointly Administered)
Debtors.

 

Re Docket No:

 

ORDER SUSTAINING PLAN ADMINISTRATOR’S FOURTH
(NON-SUBSTANTIVE) OBJECTION TO CERTAIN
INSUFFICIENT DOCUMENTATION CLAIMS

Upon consideration of the Plan Administrator’s Fourth (Non-Substantive) Objection to
Certain (A) Duplicative Claims and (B) Insufficient Documentation Claims (the “Fourth
Omnibus Objection”); and the Court having considered the Hurwitz Declaration in support of
the Fourth Omnibus Objection; and the Court having considered the Plan Administrator’s
Supplement to the Fourth Omnibus Objection (the “Supplement”), and the Declarations in
support of the Supplement, and it appearing that notice of the Fourth Omnibus Objection and the
Supplement was good and sufficient upon the particular circumstances and that no other or
further notice need be given; and the Court having considered the Fourth Omnibus Objection, the
claims listed on the exhibits attached thereto, and any responses thereto; and upon the record

herein; and after due deliberation thereon; and good and sufficient cause appearing therefor; it is

 

1 The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
11 cases.

2 Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Fourth
Omnibus Objection.

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-1 Filed 09/11/20 Page 3of5

hereby
FOUND AND DETERMINED THAT:

1, The Fourth Omnibus Objection is a core proceeding under 28 U.S.C.
§ 157(b)(2); and

2. Each holder of a claim (as to each, a “Claim’’) listed on Exhibit 1
attached hereto was properly and timely served with a copy of the Fourth Omnibus Objection,
this Order, the accompanying exhibits, and the notice; and

3. Any entity known to have an interest in the Claims subject to the Fourth
Omnibus Objection has been afforded reasonable opportunity to respond to, or be heard
regarding, the relief requested in the Fourth Omnibus Objection; and

4. The relief requested in the Fourth Omnibus Objection is in the best
interests of the Liquidating Debtors’ creditors, Estates, and other parties in interest; and it is
therefore

ORDERED, that the Fourth Omnibus Objection is SUSTAINED; and is further

ORDERED, that each of the Insufficient Documentation Claims listed on the
Exhibit 1, attached hereto, is hereby disallowed and expunged in its entirety; and it is further

ORDERED, that to the extent applicable to the Objection, Local Rules 3007-
1(f)(i) and (iii) are hereby waived; and it is further

ORDERED, that nothing in the Fourth Omnibus Objection or this Order shall be
construed as an allowance of any Claim, including, but not limited to, any of the Remaining

Claims or Surviving Claims, and all of the Plan Administrator’s rights and the rights of other

DOCS_NY:41094.2 642.02/003
Case 18-12012-LSS Doc 1014-1 Filed 09/11/20 Page 4of5

parties in interest to object to any of the Claims or any other claims (filed or not) which may be
asserted against the Debtors on any other grounds, including, but not limited to, 11 U.S.C. §
502(d), are preserved. Additionally, should one or more of the grounds of objection stated in
the Fourth Omnibus Objection be dismissed, the Plan Administrator’s rights and the rights of
other parties in interest to object on other stated grounds or on any other grounds that they
discovers during the pendency of these cases are further preserved; and it is further

ORDERED, that the rights of the Liquidating Debtors to setoff, counterclaim and
recoupment including, but not limited to, in respect of security deposits, against the allowed
amount of any Claims are preserved; and it is further

ORDERED, that this Court shall retain jurisdiction over any matters related to or
arising from the Fourth Omnibus Objection or the implementation of this Order; and it is further

ORDERED, that each Claim and the objections by the Plan Administrator to
such Claim, as set forth on Exhibit 1 hereto, constitutes a separate contested matter as
contemplated by Bankruptcy Rule 9014 and Local Rule 3007-1. This Order shall be deemed a
separate Order with respect to each Claim. Any stay of this Order pending appeal by any
claimants whose Claims are subject to this Order shall only apply to the contested matter which
involves such claimant and shall not act to stay the applicability and/or finality of this Order

with respect to the other contested matters listed in the Fourth Omnibus Objection or this Order.

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-1 Filed 09/11/20 Page 5of5

OPEN ROAD FILMS, LLC
Insufficient Documentation Claims
Exhibit 1

 

Claim

Name of Claimant Number

Claim Amount Reason for Disallowance

 

BRIGADE MARKETING LLC

ATTN: TOM CUNHA . . .
116 WEST 23RD ST STE 500 113 $116,625.00 Insufficient documentation attached to claim.

NEW YORK, NY 10011

 

SCREEN ENGINE ASI LLC
ATTN: NICK SINGER, LEGAL DEPT 37 $46,255.76 Insufficient documentation attached to claim.
1925 CENTURY PK EAST, SUITE 950
LOS ANGELES, CA 90067

 

THINKLATINO INC
ATTN: ROCIO PRADO KISSLING 3 $36,440.00 Insufficient documentation attached to claim.
24311 SYLVAN GLEN RD
CALABASAS, CA 91302

 

TOTALLYHER MEDIA LLC
JOSH ELLINGWOOD 148 $25,000.00 Insufficient documentation attached to claim.
5140 GOLDLEAF CIR, 1ST FL
LOS ANGELES, CA 90056

 

 

 

 

 

 

DOCS_NY:40267.6 64202/003
